COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-040-CV

DANA LYNN BINT                                                      APPELLANT

                                             V.

TOMMY LYNN BINT                                                      APPELLEE

                                          ----------

             FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered “Appellant’s Dana Lynn Bint’s Amended Motion For

Dismissal.” It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See T EX. R. A PP. P. 43.4.




                                                       PER CURIAM

PANEL: WALKER, J.; CAYCE, C.J.; and MCCOY, J.




      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: August 7, 2008